Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


         Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 16, it recites a “computer program product”. The specification does not define “computer program product”.  In absence of the explicit definition, the medium can be interpreted to include transitory propagating signals such as carrier wave, infrared signals or digital signals.  A claim drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  For example, the claim can be amended to avoid a rejection under 35 U.S.C 101 by adding “a non-transitory computer program product”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1).

As per claim 1, Cropper teaches A method for migration of containers in a container orchestration platform between compute nodes of a seamless computing platform, the method comprising: (Cropper [0012] As new hosts are added to the host cluster, as container resource requirements change", or when failures are predicted, the movement of containers can be initiated (e.g,, dynamically via live migration) to benefit the availability or performance of containers.)
 continuously monitoring, by a central master node or distributed among the compute nodes, a state of the compute nodes of the seamless computing platform and/or of performance metrics of the running applications; (Cropper [0017] The cloud management software can use operations supported for that container technology to monitor the resource usage for the containers tor the virtual machines within the container cluster. For example, for Docker there are container level metrics available from cgroups on which Docker is based and virtual machine-wide metrics are possible from systemd~cgtop,)
on determining a trigger, identifying a container to be moved from a current compute node to a target compute node of a number of compute nodes; (Cropper [0017] If resource usage of a container on one virtual machine is exceeding some defined threshold, the cloud management software may initiate a container live migration of the container to another virtual machine in the container cluster or create a new virtual machine in one of the hosts in the container cluster host group and use the container live migration to move the container into the newly created container host).
Cropper does not teach generating a container information of the container to be moved, the container information at least comprising a container context and a current state of the container to be moved; and processing the container information to retrieve the container to be moved and the current state and restarting the container on the target compute node with the current state when generating the container information.
However, McGrath teaches generating a container information of the container to be moved, the container information at least comprising a container context and a current state of the container to be moved; and processing the container information to retrieve the container to be moved and the current state (McGrath [0045] A container 325 is a resource-constrained process space on the node 232 to execute functionality of an application. In some embodiments, a container 325 is established by the node 232 with resource boundaries, including a limit and/or designation of the amount of memory, amount of storage, and security types and/or labels to be applied to any functions executed by the container 325. …. and [0058] The actual migration process involves temporarily stopping operations of the application associated with the container 325 being migrated, taking a snapshot of the container 325 in its paused state, copying the snapshot files to the container 325 location at the target node 232 receiving the migrated container 325, bringing up the container 325 at the target node 232, and removing files from the old source location of the container 325. Because of the nature of the container 325 being migrated, in particular that there is no shared file system underneath the container 325 on the node, the migration process can be somewhat seamless.).
restarting the container on the target compute node with the current state when generating the container information. (McGrath Block 650 (start Application and Container at target node))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McGrath with the system of Cropper to generate container information. One having ordinary skill in the art would have been motivated to use McGrath into the system of Cropper for the purpose of controlling utilization in a multi-tenant PaaS environment in a cloud computing system. (McGrath paragraph 02) 

As per claim 2, Cropper teaches wherein the container information is generated by the compute node from which the container has to be moved and/or the container to be moved. (Cropper [0017] The cloud management software can use operations supported for that container technology to monitor the resource usage for the containers tor the virtual machines within the container cluster. For example, for Docker there are container level metrics available from cgroups on which Docker is based and virtual machine-wide metrics are possible from systemd~cgtop,)

As per claim 6, McGrath teaches wherein the step of continuously monitoring the state of the compute nodes comprises acquiring one or more of the following information: 
a respective workload of each of the compute nodes; (McGrath [0046] In one embodiment, the server orchestration system broker 226 includes a resource control module 350 that manages capacity and utilization of nodes 232 in the multi-tenant PaaS system. The resource control module 350 controls utilization of nodes within the multi-tenant PaaS system by migrating containers 325 between nodes 232 based on an active capacity metric of the nodes 232. In one embodiment, migration of a container 325 from a node 232 occurs when the active capacity metric of the node 232 exceeds a threshold active capacity).
resources needed to execute the container to be moved; 
migration costs associated with the migration of the container to be moved to find the target compute node; and 
mismatch of the application performance with a defined quality of service target.

As per claim 7, McGrath teaches wherein the trigger is caused by one of the compute nodes. (McGrath [0046] In one embodiment, the server orchestration system broker 226 includes a resource control module 350 that manages capacity and utilization of nodes 232 in the multi-tenant PaaS system. The resource control module 350 controls utilization of nodes within the multi-tenant PaaS system by migrating containers 325 between nodes 232 based on an active capacity metric of the nodes 232. In one embodiment, migration of a container 325 from a node 232 occurs when the active capacity metric of the node 232 exceeds a threshold active capacity).

As per claim 8, McGrath teaches wherein the trigger is caused by the master node. (Mcgrath [0057] When performing an active capacity metric analysis, the resource control module 350 [master node] pings nodes 232 for their active capacity metric, and based on this data determines whether any nodes 232 are at or near their active capacity threshold. If the active capacity metric analysis identifies nodes 232 that pass the active capacity threshold, then the resource control module identifies another node 232 in the same district 410, 420 having the lowest active capacity metric. One or more containers 325 on the identified node 232 are then migrated to the other node with the low active capacity metric).

As per claim 12, McGrath teaches wherein the master node runs an agent process for communicating with the current and the target compute nodes. (McGrath [0034] In one implementation, each node 232a-c is implemented as a VM and has an operating system 234a-c that can execute applications 235a-c using the repositories 233a-c that are resident on the nodes 232a-c. Each node 232a-c also includes a server orchestration system agent (not shown) configured to track and collect information about the node 232a-c and to perform management actions on the node 232a-c. The server orchestration system agent may operate in tandem with the server orchestration system 226 to send requests, queries, and commands between the node 232a-c and the PaaS master layer 220).

This is consistent with what is disclosed in the specification ([0052] Therefore, the node agent 16 of the current compute node ON sends a request to the agent process 15 of the central master node (master agent) with a specification of the container CTG to be moved. In this request grant of a suitable destination node is requested)

As per claim 14, McGrath teaches a piece of Software for executing the steps of a method according to claim 1, when run on a seamless computing platform. (McGrath [0058] Because of the nature of the container 325 being migrated, in particular that there is no shared file system underneath the container 325 on the node, the migration process can be somewhat seamless).

As per claim 16, McGrath teaches A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a processor of a computer system implements the method of claim 1. (McGrath [0022] The present invention may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process according to the present invention. A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable (e.g., computer-readable) medium includes a machine (e.g., a computer) readable storage medium (e.g., read only memory ("ROM"), random access memory ("RAM"), magnetic disk storage media, optical storage media, flash memory devices, etc.), etc.)

As to claim 15, it is rejected based on the same reason as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Ciano (US 2018/0060091 A1).

As per claim 3, Cropper and McGrath do not teach wherein the step of generating the container information comprises saving the container information in a storage that can be accessed by all compute nodes of the seamless computing platform.
However, Ciano teaches wherein the step of generating the container information comprises saving the container information in a storage that can be accessed by all compute nodes of the seamless computing platform. (Ciano Fig 3 Block 310 (Scan the computing system for containers. For each container, (i) identify information about the software and patches installed in  the container , and (ii) save the information in the repository)  Block 320 (Scan the host OS for installed software . For each installed software , (i) identify information about the software ; and (ii) save the information in the repository))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ciano with the system of Cropper and McGrath to save container information. One having ordinary skill in the art would have been motivated to use Ciano into the system of Cropper and McGrath for the purpose of managing effective management of virtual containers in a desktop environment. (Ciano paragraph 01) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Ramanthan (US 2018/0004555 A1).

As per claim 4, Cropper and McGrath do not teach wherein the step of generating the container information comprises generating a reference information about a storage location of the container information.
However, Ramanthan teaches wherein the step of generating the container information comprises generating a reference information about a storage location of the container information. (Ramanthan [0025] The on disk (persistent) copy 220 of the FCR object includes an FCR descriptor file 221, which contains all the metadata associated with the FCR object. In particular, FCR descriptor file 221 contains a pointer 222 to the parent VM's snapshot's .vmsn file, which contains the parent VM's configuration information, and a pointer 223 to the parent VM's snapshot's .vmem file, which has the contents of the parent VM's main memory. FCR descriptor file 221 also contains main memory page metadata 224 (a persisted copy of in-memory main memory page metadata 212), which identifies pages currently being used and pages currently unmapped. This data would be used if the FCR object is reconstructed in memory. And [0040] It should be noted that these embodiments may also apply to other examples of virtual computing instances, such as containers not including a guest operating system, referred to herein as “OS-less containers” (see, e.g., www.docker.com). OS-less containers implement operating system-level virtualization, wherein an abstraction layer is provided on top of the kernel of an operating system on a host computer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ramanathan with the system of Cropper and McGrath to generate a reference to container information. One having ordinary skill in the art would have been motivated to use Ramanathan into the system of Cropper and McGrath for the purpose of capturing a snapshot of a runtime state of the first executable object. (Ramanathan paragraph 05)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Wen (US 2019/0191344 A1).

As per claim 9, Cropper and McGrath do not teach the step of restarting the container on the target compute node is carried out by the target compute node upon receiving a start command, comprising the container information and/or the reference information, from the master node.
However, Wen teaches the step of restarting the container on the target compute node is carried out by the target compute node upon receiving a start command, comprising the container information and/or the reference information, from the master node. (Wen [0022] These services running on the MEP 200 all operate in the corresponding virtual machines or containers 152 of the MEP server 150. To simplify the description, in the following embodiments, the virtual machines and/or containers 152 are collectively referred to as a virtual machine 152. And [0065] In this embodiment, assuming that the status data of the service SRA is set to be "disable", it indicates that the service SRA is not enabled/activated, the service management module 320B sends to the virtual machine VMB a ME Service Start Request message that includes at least a service identifier (SRA) to enable/start the service SRA in the virtual machine VMB (S704)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wen with the system of Cropper and McGrath to restart a container. One having ordinary skill in the art would have been motivated to use Wen into the system of Cropper and McGrath for the purpose of handling migration management in a mobile platform (Wen paragraph 01). 

As per claim 10, Cropper and McGrath do not teach wherein the target compute node sends a confirmation to the master node after the target compute node has started the container.
However, Wen teaches wherein the target compute node sends a confirmation to the master node after the target compute node has started the container. (Wen [0022] These services running on the MEP 200 all operate in the corresponding virtual machines or containers 152 of the MEP server 150. To simplify the description, in the following embodiments, the virtual machines and/or containers 152 are collectively referred to as a virtual machine 152. [0066] After the virtual machine VMB completes the starting operation corresponding to the service indicated by the service identifier, it sends the ME Service Start Response message including at least the service identifier (SRA) to the service management module 320B to inform the service management module 320B that the starting operation of the service has been completed (S705.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wen with the system of Cropper and McGrath to send a confirmation to the master node. One having ordinary skill in the art would have been motivated to use Wen into the system of Cropper and McGrath for the purpose of handling migration management in a mobile platform (Wen paragraph 01). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Wen (US 2019/0191344 A1) and Yang (US 10,191,778 B1).

As per claim 11, Cropper and McGrath do not teach wherein the container to be moved is stopped on a previous compute node upon receiving a stop command from the master node.
However, Yang teaches wherein the container to be moved is stopped on a previous compute node upon receiving a stop command from the master node. (Yang [col 47, lines 46-52] The agent 1953 is responsible for running state of each node and starts, stops, and maintains application containers (organized as pods) as directed by the master 1940).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yang with the system of Cropper and McGrath and Wen to stop the container. One having ordinary skill in the art would have been motivated to use Yang into the system of Cropper and McGrath and Wen for the purpose of management of resources in a container system (col 1, lines 45-47). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Grimm (US 2016/0217050 A1).

As per claim 13, Cropper and McGrath do not teach wherein the current and the target compute nodes run an agent process to receive and execute instructions in commands from the master node.
However, Grimm teaches wherein the current and the target compute nodes run an agent process to receive and execute instructions in commands from the master node. (Grimm [0012] Monitoring server communicates with monitoring agents located on each node, a control server, and a PaaS master component in order to coordinate the resource monitoring, contention detection, and application component migration between nodes and [0041] Monitoring server 260 may communicate with monitoring agents 250 located on each node 232a-c to acquire status reports on resource usage by the node. In one implementation, monitoring agents 250 may be the same as monitoring agents 155 described with respect to FIG. 1. Monitoring server 260 may configure monitoring agents 150 to report back to monitoring server 260 resource usage levels at the node 232a-c at predetermined intervals. In some implementations, monitoring agent 250 may be configured to report different resource usage levels at different time intervals. When monitoring server 260 receives resource usage level status reports from the monitoring agent, monitoring server 260 analyzes the resource usage levels to determine whether they exceed configured threshold levels of the resource usage. When the monitoring server 260 determines that a resource usage level exceeds a threshold for that resource, the monitoring server 260 informs a control server 270 of a resource contention problem occurring on the distressed node 232a-c.).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Grimm with the system of Cropper and McGrath to use an agent to execute commands. One having ordinary skill in the art would have been motivated to use Grimm into the system of Cropper and McGrath for the purpose of having an automated container migration in a PaaS system. (Grimm paragraph 01)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210109778 A1 – discloses migrating the in-memory state of a containerized application to a destination node. A processing device may identify a destination node on which a container currently running on a source node is to be migrated. The processing device may determine whether the destination node includes a replica of each base layer the container is comprised of, and may transmit a replica of each base layer the destination node is missing to the destination node. The processing device may halt the stream of data from the application to the client device, and transfer a replica of an in-memory layer of the container to the destination node so that the destination node further includes a second in-memory layer that is a replica of the in-memory layer.
US 20200192689 A1 – discloses migrating containerized software packages between source and destination computing devices are disclosed herein. In one embodiment, a method includes receiving, at a destination device, a request to migrate a source container currently executing on the source device to the destination device. The method also includes synchronizing a list of handles utilized by the source container on the source device between the destination device and the source device and instantiating, in the destination device, a destination container using a copy of an image, a memory snapshot, and the synchronized list of handles of the source container on the source device. Upon completion of instantiating the destination container, the destination device can transmit a remote display output of the application to be surfaced on the source device in place of the local display output generated by the source container.
US 20180074748 A1 – discloses performing live migrations of software containers may include (i) identifying a request to migrate a software container from a source computing system to a target computing system while a process executes within the software container, (ii) creating a checkpoint of the process in execution (iii) transferring the checkpoint to the target computing system, (iv) updating the checkpoint recurrently by recurrently creating an incremental checkpoint of the process and merging the incremental checkpoint into the checkpoint, (v) predicting, before updating the checkpoint with an iteration of the incremental checkpoint and based on a size of the iteration of the incremental checkpoint, that finalizing a migration of the software container to the target computing system would meet a predetermined time objective, and (vi) finalizing the migration of the software container to the target computing system. Various other methods, systems, and computer-readable media are also disclosed.
US 20180024889 A1 – discloses computing device reads predefined policy information defining one or more conditions for restarting a container. The computing device monitors the container to detect an occurrence of any one of the one or more conditions defined by the predefined policy information. The computing device automatically restarts the container after detecting the occurrence of any one of the one or more conditions defined by the predefined policy information. In some embodiments, the computing device waits a certain amount of time, as specified in the predefined policy information, before automatically restarting the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196